Title: [May 1787]
From: Adams, John Quincy
To: 



      Tuesday May 1st. 1787.
      
      
       It thundered this morning from seven to nine, with some rain. I went with Barron to Mr. Hilliard’s, and gave him the petition, which we desired him to deliver to the board of overseers. He told us we should not be so likely to succeed as we might if the Senate were to attend; they are detained by Boston by public affairs, as this is the last day on which the general Court propose to sit. However, the matter was not determined this day; but the gentlemen adjourned till Friday, at Boston when some of the Senators may attend.
       Samuel Kellogg of Hebron, in Connecticut will be 26 the 7th. of this month. After having spent some time both at New Haven, and at Dartmouth Colleges, he entered here just before last Commencement: he proposes preaching, and is very superstitious and bigoted: he agreed after last Commencement to chum with Child; but before they had lived together three months, Child gave him six dollars to renounce his right to part of their chamber. Sever was the first person who noticed him, when he came to College, and he rewarded him by telling some lies concerning Sever, to a young lady, and in consequence of this he had a violent dispute with him. He introduced himself to several of the best families in town, and desired Mr. Read to introduce him to the worthy lads in our Class, because, said he, “I wish to be intimate with those only that bear good characters.” A character thus compounded of Superstition, impudence, hiprocrisy, and Avarice, will not probably be popular any where: here he is universally despised or hated.
      
      
       
        
   
   Under a provision of the Massachusetts Constitution, the governor, deputy governor, governor’s council, and the senate of the Commonwealth, together with the ministers of Cambridge, Watertown, Charlestown, Boston, Roxbury, and Dorchester, were all members of the Harvard Board of Overseers (Ch. V, Sect. I, Art. III).


       
       
        
   
   Kellogg returned to Hebron to study divinity and later lived in Westfield, Mass., and Wethersfield and Hartford, Conn. (Timothy Hopkins, The Kelloggs in the Old World and the New, 2 vols., San Francisco, 1903, 1:171, 364).


       
      
       

      2d.
      
      
       This morning I went out with Forbes and Mason, on a gunning party. The game was very scarce, but among us all, we kill’d a large variety of birds. We dined at one Richardson’s, living beyond the fresh pond, and did not return till almost six o’clock; pass’d the evening with Cranch, and was much fatigued.
      
      

      3d.
      
      
       Cranch went to Braintree this morning. I pass’d the greater part of the day in writing. I do not expect to get properly at the study which for one fortnight I wish to pursue till next week; and then I must attend to it with great diligence.
       Weather fine.
       Ephraim Kendall of Ipswich, Essex C. was 20 the 28th. of last Novr. There is something peculiar in this character. He is said to be one of the hardest students and one of the poorest scholars in the Class: his natural abilities are so small, that they can scarcely be improved even by cultivation. He appears to be totally destitute of literary judgment at least; for I have heard him declaim a piece in very plain english, which I was convinced he did not understand. At recitations he was never distinguished for taking the meaning of an author, and in short all his public exercices have been inferior to the common run. Yet he is possess’d of extreme sensibility, and his temper is very irascible. His person is handsome, but there is an unmeaning stare in his eye, which is too expressive of the vacancy in his mind. It would require a very metaphysical genius to prove this to be a good or a bad character; but it is not certainly one, which any person would wish to possess.
      
      
       
        
   
   Kendall became an Ipswich merchant and, presumably, owner of several ships (Columbian Centinel, 12 Sept. 1798; Essex Inst., Hist. Colls.,Essex Institute Historical Collections. 40:232, 333 [July, Oct. 1904]; 41:376 [Oct. 1905]; 70:86 [Jan. 1934]).


       
      
      

      4th.
      
      
       Mr. Williams at 11 o’clock gave us a philosophical lecture in which he blended two of those he gave last year; upon the centripetal force; and upon the lever.
       Wrote a great deal this day. Mrs. Cranch, and Miss Lucy, were here this afternoon.
      
       

      5th.
      
      
       A sultry, disagreeable day. Mr. Williams gave a philosophical lecture this morning; but I had forgotten his announcing it, and when the bell rung, supposed it was for some other exercice; this is the first lecture of any kind which I have not attended, since I entered the university; after dinner several of the Class went a fishing: I set out with them; but turn’d back as there was too much wind, for sport. Cranch returned from Braintree this evening.
       Nathaniel Laurance of Woburn, Middlesex C. was 21 the 21st. of last July. I have not much acquaintance with him; but those who know him are not enthusiastic in their praises. He professes a vast deal of independence, and assurance; his heart he says never palpitated at the presence of man: and the heart which never palpitated with fear, cannot surely beat for joy. As a scholar, and as a speaker he is not conspicuous; though in his declamations he has frequently display’d that matchless impudence, of which he is so fond of boasting. His moral character is good I believe, and it is said, he has assisted his chum (Jackson) very much in the article of composition.
      
      
       
        
   
   Lawrence became a minister at Tyngsborough, Mass., 1790–1839 (History of Middlesex County, Massachusetts, with Biographical Sketches of Many of Its Pioneers and Prominent Men, comp. D. Hamilton Hurd, 3 vols., Phila., 1890, 2:372).


       
      
      

      6th.
      
      
       Attended Mr. Hilliard all day. He preach’d rather better than usual, I think.
       Dined with my brothers at Judge Dana’s. He looks much better, than I have seen him at any time since he has been sick. The weather in the course of the day was disagreeably warm; more so than it has been at any time this Season, but in the evening it grew cooler, and, rained very plentifully. Pass’d the greatest part of the evening at Mason’s chamber.
      
      

      7th.
      
      
       This morning I went up, with Cranch, Learned, Lloyd, Mason, Phelps and Putnam, to the fresh pond, on fishing; and did not return till after four in the afternoon: we caught only a few small fish; and had the pleasure of rowing a clumsy boat all over the pond.
       
       I miss’d two lectures by this party: one from Mr. Williams at 11. and the other from Mr. Pearson at 2.
       Pass’d the evening in Angier’s chamber.
       Ebenezer Learned of Medford, Middlesex C: will be 25 the 30th. of next Octr. Without possessing a superior genius; by mere dint of application he has become a respectable scholar: his mind is perhaps more attentive to matters of small moment, than is necessary: he has candour enough to confess himself envious, but says he cannot help it: he appears to be sensible that his abilities, are not of the first rate, yet he acknowledges, that his soul is tortured with ambition. I would not give a fig for life said he, one day to me, if I could but plant immortality upon Ebenezer Learned: There is not at present any prospect that his name, will obtain immortality. But he intends to be a preacher, when he may comfort himself with the idea, that his soul, must be immortal. He was as he says himself too old when he entered the University. From 14 to 18 I should suppose the best age for entering. The studies which are pursued here, are just calculated for the tender minds of youth; but the degree of liberty that is enjoyed, renders it dangerous to young persons, before they have acquired a certain degree of judgment.
      
      
       
        
   
   Learned studied medicine with Edward Augustus Holyoke in Salem and briefly practiced in Leominster, Mass., before moving in 1793 to Hopkinton, N.H., where he resided for the rest of his life (C. C. Lord, Life and Times in Hopkinton, N.H...., Concord, N.H., 1890, p. 248, 426, 427).


       
      
      

      8.
      
      
       Began to pay some attention to my theses. Studied fluxions, a little in the forenoon: and the afternoon, translated a few. Was at Putnam’s chamber before dinner. Leonard White returned from Haverhill, this day, and brought me a letter: at prayers Mr. Ware read a latin theological dissertation. We had a meeting of the ΦBK at Freeman’s chamber. The usual performances were exhibited, and it was voted to admit the juniors Abbot, Bancroft, and Lincoln.
      
      
       
        
   
   Letter not found.


       
      
      

      9th.
      
      
       Mr. Wigglesworth gave a private lecture this morning, and we had likewise a philosophical lecture from Mr. Williams; the sub­ject was fire; and there were a number of curious observations, which, I do not recollect having heard last year: Charles pass’d part of the evening with me, at my chamber.
       Moses Little of Newbury, will be 21 the 4th. of next July. Great application, joined to very good natural abilities, place him in the first line, in the class as a scholar: he has been attentive to all those parts of Science which are pursued here, and in all, he has made considerable proficiency: as a speaker, he is inferior to several, but his composition, is perhaps rather too flowery: to a large share of ambition he unites great modesty, and he has the peculiar talent of being favour’d by the government of the College, without losing his popularity with his Classmates. His disposition must of course be amiable, he seldom contradicts the opinions of any one, yet when he is obliged to declare his own sentiments, he can shew, that he thinks for himself. But notwithstanding all of his good qualities; he is sometimes censured, and such is the instability, of all populaces, that a small trifle might induce two thirds of the Class to deny the improvements and the abilities even of this person.
      
      
       
        
   
   Little after graduation studied medicine with John Barnard Swett in Newburyport, at the same time JQA was pursuing his legal studies there; afterward he practiced in Salem (Russell Leigh Jackson, “Physicians of Essex County,” Essex Inst., Hist. Colls.,Essex Institute Historical Collections. 84:89 [Jan. 1948]).


       
      
      

      10th.
      
      
       A violent north east storm continued the whole day, with copious rain: there has fallen more this day, than in any other two for a twelve-month past: and it will be very serviceable to the ground: Mr. Thaxter and Mr. Greenleaf were here this afternoon from Haverhill; but notwithstanding the storm, they proceeded to Boston.
       Pass’d the evening with Cranch.
      
      

      11th.
      
      
       Storm’d again the whole day: we had a lecture from Mr. Williams, upon heat, in which he introduced his own system, which he first made public last year. Charles declaimed this evening in public, for the first time. Pass’d the evening with Mead.
       James Lloyd of Boston, was 17 . He is said to be a good scholar, and a hard student; but his disposition is far from ami­able. He is an only son, of a physician of eminence, and fortune in Boston; and has been too much indulged in every childish caprice, to make him studious to please others: his ideas appear to be, that the beings which surround him were created to administer to his pleasures, but that he was born wholly independent of them: whatever he sees, different from his own taste, he honours with a sneer, but when any person has boldness enough to return the sneer 
         
          Then his fierce eyes, with sparkling fury glow.
         
         He has not the least command of his passions, and any person of coolness might play upon his mind, and direct his rage, just as he should please.
       But he can never be an agreeable companion; I was with him continually, for one week; and I should never wish to be with him again. His chum (Amory) is the only person that could live with him without quarreling, and he preserves peace only by giving way in every particular: a greater contrast of characters could not be found. Amory has every virtue which conspires to win the hearts of men, and Lloyd would be discontented, if he was placed at the right hand of omnipotence.
      
      
       
        
   
   Lloyd became a Boston merchant, and, after JQA’s resignation, served in the U.S. Senate from 1808 to 1813 and from 1822 to 1826 (Boston Directory,Boston Directory, issued annually with varying imprints. 1796; Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   “An Essay on Criticism,” line 378.


       
      
      

      12th.
      
      
       The storm continued the whole day with unabated violence. Mr. Williams gave a philosophical Lecture upon hydrostatics, something different from that which we had on the same subject last year. Indeed several of the late lectures have been much diversified; and are the more agreeable on that account.
       We had in the evening a meeting of the A B. Cranch gave us the anniversary Oration, which was well written and delivered. After this a subject of importance was discussed; and then, the officers for the next quarter, were chosen from the junior Class: Abbot was elected president, Barron secretary, and Gardner deputy secretary. The members from our Class, then took their leave; and for the future are to attend only as spectators, and at their option.
      
       

      13th.
      
      
       The storm continued violent through the whole day. The rain pour’d down, with as much force, as if there had not fallen a drop before. I felt dizzy in the head, and therefore did not attend meeting: in the evening at half past eight we met by adjournment from last night, at Fiske’s chamber; we finally concluded, the business which we met upon by the expulsion of the person, who had betray’d the Society; after which we returned all to our Chambers.
       James Lovell of Weymouth, Suffolk C. was 19. the 1st. of January last. It would be almost impossible to trace, the sources of this person’s principles of action: it might perhaps be said with truth that he has none: his natural abilities appear to be good, but they have never been improved by much cultivation: his education before he came to this university was not brilliant, and he now exhibits the mingled qualities of a buck and a clown. His passions rule him, with unrestrained sway; yet his mind is so pliant that it is easily directed by any kind of reasoning: such a disposition cannot be perfectly amiable: and accordingly he has lived with five different Chums, since his admission to College: and, if he had to remain here any longer, he would certainly change again at Commencement. He might make a good military officer; but I believe he will never shine very conspicuous, in any other capacity.
      
      
       
        
   
   Lovell later practiced medicine in Weymouth (History of Weymouth, Massachusetts, 4 vols., Weymouth, 1923, 3:399–400, 402–403).


       
      
      

      14th.
      
      
       We had a philosophical lecture at 11. A Class meeting was called this evening, to determine, whether the Class should take any further measures, upon the ill success of our petition for the overseers: it was proposed that the whole Class should refuse to perform the different parts that may be allotted to them for Commencement. A Committee of three was appointed, (Barron, Freeman and Packard,) to draw up a solemn declaration to be signed by all the Class. After an adjournment of one hour, we returned to the chappel: the declaration was read, and signed by 29 members of the Class: some requested time to reflect upon the subject, and some peremptorily refused to sign: it was finally voted to adjourn the meeting till to-morrow morning, that those who wish for time to think on the matter, may then insert their names. I, opposed the measure, because, I perceived that more than half of those who signed, were influenced merely by the fear of being thought desirous of honourable parts: and I am morally certain an engagement of that kind, when contracted with so much reluctance, would never be regarded, if the person who contracted it should find it for his interest to violate the agreement.
      
      

      15th.
      
      
       Mr. Williams gave us a lecture upon pneumatics: The parts for Commencement were not given out this morning as was expected: but the Class met by adjournment and tore up the agreement, as they found there was not sufficient unanimity, to carry the measure into execution.
       William Mason, of Salem, Essex C. will be 19 the 12th. of next September. His natural abilities are very good, and he has a peculiar taste for the Science of natural philosophy: this he has cultivated much by reading, and observation: but in all the other branches of learning, he has been rather remiss, and to all the college exercices, he has been very inattentive; his moral principles are not very severe, and in general since he has been a member of this university, he has been as indolent, and dissipated as any in the Class: his disposition is naturally good, and he is possessed of an innate generosity of soul, which even when it is carried to an excess, is at least an amiable failing: but he has not that command over his passions, which is requisite to a man, who wishes to be popular in the world; and he has always borne the character of a buck: his faults however may all be attributed to youthful imprudence; and a few years may probably render him a very useful member of Society.
      
      
       
        
   
   Mason later became preceptor at “Smith’s Academy” in Charleston, S.C. (Bentley, DiaryThe Diary of William Bentley, D.D., Pastor of the East Church, Salem, Massachusetts, Salem, 1905-1914; 4 vols., 1:178, 182, 322; 3:147).


       
       
        
   
   Found at this point in the Diary on a loose sheet of paper are ten lines of poetry in JQA’s hand about JA which were copied from Joel Barlow’s The Vision of Columbus; A Poem in Nine Books, Hartford, 1787, p. 165.


       
      
      

      16th.
      
      
       The parts for Commencement have been expected for a day or two, with some degree of impatience by the Class: they have not yet, however been delivered. I pass’d last evening with Freeman at the Butler’s chamber: he said he had seen the different parts at the president’s; and that there were several of a different kind, from what have been usual in former years. Mr. Williams gave us another lecture this forenoon, upon pneumatics; he proceeds faster this year than he did last, and may close sooner, although it was a week later, when he began.
       Daniel Mayo of Roxbury, Suffolk C. will be 25 the 30th. of next September. Little can be said of this person, except that his disposition, is very amiable: as a scholar, and as a speaker he is neither contemptible nor excellent: his chief attention has been turn’d to the study of geometry, Surveying, trigonometry, and those parts of the mathematics which are usually studied here. In these he has made some proficiency: but his virtues are more the objects of our esteem, than his abilities of our admiration: he will certainly be a good man: and that reputation is much more meritorious than the fame of extraordinary talents; because the qualities of the head are given to us, by nature; but those of the heart depend chiefly upon ourselves.
      
      
       
        
   
   Mayo went west in 1788 with Col. Ebenezer Battelle, Harvard 1775, to Belpre, Ohio, where he taught school for a few years. Eventually he settled in Newport, Ky. (Clara Paine Ohler, “Frontier Life in the Old Northwest,” Journal of American History, 2:305 [1908]).


       
      
      

      17th.
      
      
       This morning the different parts for Commencement were distributed by the president, in the following order.
       1. A Latin Salutatory Oration, by Little.
       2. An English Poem by Harris.
       3. A Syllogistic disputation upon the question—“Whether thought be the essence of the soul”? by Hammond, respondent. Whitney, Phelps, Mason, and Lovell opponents.
       4. A Forensic disputation, upon the question,—“Whether it be possible for civil liberty long to subsist in a Community, without three orders in the government, vested with such powers as to make them mutualy checks upon, and balances to each other? by Bridge, and Cranch.
       5. A Latin conference, upon the happy effects of industry and Economy in a Community. By Abbot 1st. and Abbot 2d.
       
       6. A Forensic disputation, upon the question—“Whether the world has been and is, continually increasing in useful knowledge and morality. By Chandler 3d. and Fiske.
       7. A Syllogistic disputation, upon the question—“Whether any man be so depraved as to have left all sense of virtue”? by Johnson, respondent. Judd, Jackson, Hunnewell and Fuller, opponents.
       8. An English Oration, upon the importance and necessity of public faith, to the well-being of a Community, By Adams.
       9. A conference in greek, upon the excellencies of some of the greek writers. By Eaton and Vose.
       10. An English conference, upon this question,—“Whether, to attain the end of civil government, it be as necessary to reward the virtuous as to punish the vicious? By Foster and Putnam.
       11. A Latin Oration, upon agriculture, by Beale.
       12. An English conference, upon this query—“Whether mankind in general are most influenced in their conduct, by a desire of wealth, power, or fame. By Amory, Lloyd and White.
       13. A Latin conference upon this topic—Whether learning, really promotes the happiness of those who possess it? By Chandler 1st. and Mead.
       14. A Forensic disputation, on the question—“Whether self-love be the ultimate spring of all human actions. By Burge and Packard.
       15. An Hebrew Oration. By Learned.
       16. A greek Conference upon the advantages of Peace, for cultivating the arts and Sciences. By Morton and Welch.
       17. Astronomical calculations, and projections, algebraic deductions, geometrical demonstrations, solutions of problems in conic Sections, and in Trigonometry—Surveying &c. By Angier, Barron, Chandler 2d., Child, Cushman, Forbes, Kellogg, Kendal, Laurance, Mayo, Prentiss, Rand, Sever, Willard, and Williams.
       18. An English Oration. By Freeman.
       The distribution of the parts, is generally approved: some indeed who are disappointed in receiving such as they suppose, less respectable than what they expected, complain, and Eaton I think is with reason displeased. On the other hand Amory, who was so certain himself of having an opponent’s part, that he had engaged Hammond to write his syllogisms, for him; was agreeably disappointed, with an english conference. All the Class agree that he deserves it not, as a student, but all are pleased with his allotment because his disposition is so uncommonly amiable.
       I pass’d the evening at Mr. Dana’s; in company with Mr. Reed and the librarian. The Class this evening confirmed their reputation for propriety of behaviour, by avoiding all those excesses, which have frequently disgraced the characters of the students. There were no disorders of any kind.
      
      
       
        
   
   Whitney did not perform in the commencement ceremonies, apparently because his unpaid college bills kept him from graduating with the others (MH-Ar: Faculty Records, 5:259; entry for 18 July, below).


       
       
        
   
   Bridge was excused from the commencement, and Cranch read an oration on the same subject (MH-Ar: Faculty Records, 5:259–260).


       
       
        
   
   A slip of paper assigning JQA’s part, written by Willard and limiting him to ten minutes, is inserted between pages 290 and 291 of the Diary.


       
       
        
   
   In the Diary nos. 1, 2, and 3 are placed above “wealth, power, or fame,” respectively. Above “Amory, Lloyd and White” are nos. 2, 3, and 1, in that order.


       
       
        
   
   Barron and Cushman did not perform, presumably because they had not yet paid their bills; Williams was officially excused from the ceremonies (MH-Ar: Faculty Records, 5:261; entry for 18 July, below).


       
      
      

      18th.
      
      
       Concluded my theses, and carried them to him for examination. Began my part for commencement, and wrote about one page. The good parts as they are called, are so much more numerous this year, than they ever have been before, that the president was obliged to limit the time, to be taken up by the different performances. Mine is restrained to ten minutes; so that I shall not be able to write much.
       Samuel Mead of Harvard, Worcester C. will be 25 the 30th. of this month. His oratorical and scholastic talents, are not remarkable on either side; he has a command of his countenance, which gives him a great advantage in declaiming humorous pieces. He is an exceeding kind neighbour, and I have lived, in the chamber adjoining his, upon very friendly terms, this year: but his politeness, I fear goes too far, for it appears to me, he is always of the same opinion with his Company however opposite that may be at different times. He has even been accused of hypocrisy; this charge however I hope is entirely without foundation, and I have no reason, to doubt of his honour or of his sincerity. The greatest defect which I have observed in him, has been, a jealousy, and suspicion, of what others have said of him: this circumstance has set him at variance with several of his class-mates; and has probably been the cause of those reports which have been spread, injurious to his honour.
      
      
       
        
   
   President Joseph Willard.


       
       
        
   
   Mead was ordained minister at Alstead, N.H., in 1791, but his congregation grew dissatisfied with his Unitarianism and dismissed him in Aug. 1797. He then went to Walpole, N.H., where he occasionally preached, but he was never again settled in a pulpit (George Aldrich, Walpole . . . Containing the Complete Civil History of the Town From 1749 to 1879..., Claremont, N.H., 1880, p. 327–328).


       
       
        
   
   Found between pages 244 and 245 in the Diary is a loose scrap of paper with the following words: “Ε᾽χδρος γάρ μοι κεῖνος ὁμῶς ἀΐδαο πυλῄσιν / ὅς χ᾽ ἕτερο ν μὲν κεύθει ἐνὶ φρεσὶν, αλλο δὲ βάζει.. Iliad: 9. v: 312. Who dares think one thing, and another tell,/My heart detests him as the gates of Hell. Pope.”


        
   
   Evidently JQA was comparing with Pope’s the original version (lines 312–313), rendered as “for hateful in my eyes, even as the gates of Hades, is that man that hideth one thing in his mind and sayeth another” (Homer, The Iliad With An English Translation, transl., Augustus T. Murray, 2 vols., London, 1924, 1:404, 405; Iliad, transl. Pope, Bk. IX, lines 412–413).


       
      
      

      19th.
      
      
       Mr. Thaxter was here, about half an hour, on his return to Haverhill. Mr. Williams, gave us yesterday a lecture; still upon the subject of air: in the afternoon, I carried down my theses to the president, for approbation: I went with Mrs. and Miss Williams, and Miss Betsey Cranch into the Museum, where the professor diverted them, with a number of experiments. He was very sociable, and full of wit upon the effect of the pulse-glasses. We returned just before prayers, and drank tea, at Mr. Williams’s: he conversed much, upon the distribution of the parts, and upon the opinions of the students, with respect to the transactions of the government of the University. White pass’d the evening with me.
      
      
       
        
   
   Pulse-glasses: Glass tubes filled with rarified air and enclosed at each end with a bulb “which when grasped by the hand exhibits a momentary ebullition, which is repeated at each beat of the pulse” (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      20th.
      
      
       Attended meeting all day. Dined at Mr. Dana’s, with the butler. The weather was warm, the fore part of the day, but in the afternoon, got round to the east.
       Ephraim Morton of Boston was, . He has been absent from college, on account of sickness, ever since Commencement, till this quarter; so that I have had less opportunity to form any acquaintance with him, than with any other person belonging to the Class. His character however is not very conspicuous in any line; he is said to be a very good scholar in the Latin and greek languages; but even when he is here, he is little noticed by the Class in general, and I have seldom been in Company with him: his disposition is good, and he has at least the merit, of not being the author of any mischief.
      
      
       
        
   
   William Harris served as butler from July 1786 (MH-Ar: Corporation Records, 3:260).


       
       
        
   
   Morton afterward studied medicine and became a surgeon in the East India Company’s service (Massachusetts Centinel, 16 Dec. 1789).


       
      
      

      21st.
      
      
       Mr. Williams this forenoon closed the subject of Pneumatics, with an account of the different kinds of air. Was employ’d, the chief part of the day in writing my part for Commencement, and have not yet finished it. As I am conscious, of having no talent at rhetorical composition; this allotment has given me a vast deal of anxiety. As my part is of the same kind with that of Freeman, whose chief talent, among many others, lies in this kind of Compositions; I dread the comparisons which may be made; and although my friendship for him is such, that I shall rejoice to see him perform his part with universal approbation, and unbounded applause, yet I cannot help fearing that contrasts may be drawn, which will reflect disgrace upon me.
      
      
       
        
   
   Even after four decades, the signs of competitiveness with Freeman over the commencement orations were still evident. JQA wrote: “The incidents attending it were of a nature to make and leave a deep impression upon my mind. The appointment to deliver it was itself a high distinction. Yet it was but the second honour of the Class; and he who took the first, the preferred rival Freeman, sunk at the age of 35, to be forgotten” (JQA, Diary, 7 Oct. 1822, MemoirsMemoirs of John Quincy Adams, Comprising Portions of His Diary from 1795 to 1848, ed. Charles Francis Adams, Philadelphia, 1874-1877; 12 vols.  , 6:77).


       
      
      

      22d.
      
      
       Our lecture this day, was upon magnetism; but I think it was nearly or exactly the same with that which was delivered last year upon that subject: I concluded my piece this afternoon, and propose to lay it by for some time; and to make such alterations from time to time, as shall appear proper. This afternoon Mr. Wiggles worth gave us a lecture; but was scandalously interrupted.
       Hezekiah Packard, of Newtown, Middlesex C. was 24, the 6th. of last December. He has a good share of original wit; but his ge­nius is not uncommon: his improvements are greater than those of the students in general, but not such as to place him in the first rank of scholars. As a speaker he is too much addicted to a monotony, whatever his declamations are. His disposition is good, and his moral character is unimpeachable.
      
      
       
        
   
   Packard became mathematics tutor at Harvard, 1789–1793, and later served as minister in Chelmsford, Mass., in Wiscassett, Maine, and in Middlesex Village (Lowell), Mass. (Samuel P. Hadley, “Boyhood Reminiscences of Middlesex Village,” Contributions of the Lowell Historical Society, 1:216 [July 1911]).


       
      
      

      23d.
      
      
       This day, we had a lecture upon electricity: we received a shock, which was much more violent than that given us last year. I felt it only by a very disagreeable twitch in the joint at both elbows; but it was a kind of pain different from any thing else I ever felt. It is so instantaneous, that the sensation is known only by recollection: it was over before I was sensible of the stroke: it had however a powerful effect upon my nerves, as indeed I recollect, the small shock which we received last year, had likewise: Mr. Williams informed us, that for the future his lectures would depend upon the weather; as the optical experiments could not be exhibited, unless the sky were clear. Cranch went to Braintree with his Sister to-day: she intended to have spent a week more here; but was taken ill on Sunday, and is still so unwell, that she wishes to be at home.
      
      

      24th.
      
      
       Weather was so cloudy all day, that we had no philosophical lecture. Tuesday evening we had a meeting of the ΦBK. Admitted Abbot, Bancroft, and Lincoln, and yesterday morning, we met again at Packard’s chamber, and voted to admit Barron, Gardner and Grosvenor. Our Class having no college exercices to attend to, and many of them having now finished their parts for Commencement, are generally very indolent. Riding, and playing, and eating and drinking employ, the chief part of their time.
       John Phelps of Westfield, Hampshire C, will be 19 the 16th. of next month. He entered this University, with Judd, since last Commencement and has not made a conspicuous figure in the Class. This College indeed cannot boast much of the acquisitions it has made from New-Haven and Dartmouth. Angier, Kellogg, Judd, Phelps and Willard are all either harmless and inoffensive, or malicious, and hypocritical characters. Phelps however would come under the first description; for no body ever complains of being injured by him. He is I believe one of those indifferent characters, which are neither virtuous nor vicious.
      
      
       
        
   
   Phelps studied law and practiced in Granville, Mass., where he also became a town officer, state representative, and sheriff of Hampden co., 1813–1831 (Oliver Seymour Phelps, The Phelps Family of America and Their English Ancestors..., 2 vols., Pittsfield, Mass., 1899, 1:184; Albion B. Wilson, History of Granville, Massachusetts, [Hartford, Conn.], 1954, p. 126–129).


       
      
      

      25th.
      
      
       Rain’d all day; but cleared up in the evening. We had last night a class meeting, to determine, concerning the printing of our theses; and notwithstanding the vociferous clamour of certain characters, who always glory in creating confusion, it was finally determined, that Mr. Freeman should print 2000, and a Committee was chosen, to make the agreement with him: it was then voted, that the sum which has been subtracted from the usual expence for a Corporation dinner at Commencement, be applied to the relief of the indigent scholars in the Class: a Committee was chosen to collect the money on or before the 18th. of next June, after which the meeting was dissolved. I pass’d this evening at Freeman’s chamber.
      
      

      26th.
      
      
       The weather was fair this forenoon, and Mr. Williams gave us a lecture, upon the nature, reflection, and refrangibility of light. Took a long walk this evening after prayers. Sever spent the evening at my chamber.
       Nathaniel Shepard Prentiss of Charlestown, will be 21, the 7 th. of next August. He is a pretty good speaker, but as a scholar he is not conspicuous; notwithstanding his age, his countenance and his manners have a puerility, which indicates a boy, rather than a man: his disposition however is good: he has none of those distinguished traits of character, which bespeak a man extraordinary, whether in a good, or in an evil sense. His abilities are such as may carry him through the world with decency, if fortune should not be unfriendly; but he never will be a Cromwell nor an Hampden.
       
      
      
       
        
   
   Prentiss, sometimes spelled Prentice, practiced medicine in Marlborough, Mass., and from 1801 in Roxbury, Mass., where he combined the role of doctor with that of principal of the grammar school. He also served as town clerk and town representative in the General Court (Harrington, Hist. Harvard Medical SchoolThomas Francis Harrington, The Harvard Medical School: A History, Narrative and Documentary, 1782-1905, ed. James Gregory Mumford, New York, 1905; 3 vols., 1:193–194).


       
      
      

      27th.
      
      
       Attended Mr. Hilliard, the whole day: he preach’d in the afternoon a Charity Sermon, and a contribution was made, for the benefit of the unfortunate sufferers, at the late fire in Boston. There was a scandalous stamping, by some of the students, at the time of singing. Such conduct must always bring disgrace upon the University itself.
       Samuel Putnam, of Danvers, Essex C, was 20, the 13th. of this month. To the stature, he unites the manners and the behaviour of a boy: he is a pretty good speaker, but as a scholar he is extremely superficial: his vanity, which was puffd up in the winter, by the allotment of an english Oration at an exhibition, has of late received considerable mortification. The circumstance, at the time surprized every one in the Class himself excepted, but the late allotment to him was a subject of astonishment to no one but himself. He sometimes proposes to pursue the study of the Law, and sometimes, to turn his attention to physic: and in this indecision as in all the rest of his conduct, he exhibits the weakness and instability of his mind. Unless years bring wisdom to him, he can never make a respectable figure in life.
      
      
       
        
   
   Putnam eventually decided to study law, but went to Judge Theophilus Bradbury’s office in Newburyport, for Parsons’ was full. There JQA noted that “he is not exempt from that puerility which I mentioned as constituting his character,” a reference to this earlier character sketch, but was “more pleased with him than I was while we were classmates.” Putnam opened his law office in Salem, married into the Pickering family, served as state senator from Essex co., and judge of the state supreme court from 1814 to 1842 (Elizabeth Cabot Putnam and Harriet Silvester Tapley, “Hon. Samuel Putnam, LL.D, A.A.S....,” Danvers Historical Society, Historical Collections, 10 [1922]: 1–5, 13–15; entry for 5 April 1788, below).


       
      
      

      28th.
      
      
       I wrote off my piece for Commencement this forenoon, and carried it to Mr. Reed for his examination: and henceforth I believe I shall be very idle till Commencement. Having got through the business of my theses, and being prepared for the important day, I shall now be at leisure, and shall attend in some measure to my health which has been in a declining state for this twelve­month a sedentary life, and the little exercice which I have used, have been attended with their usual consequences, and now my principal business, will be to recruit. Mr. Pearson gave us a lecture this afternoon, in which he attempted to prove the non-existence of complex ideas.
      
      
       
        
   
   To recover one’s health and vigor (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      29th.
      
      
       The junior’s, this forenoon read a forensic in the chapel, upon the question, whether the soul be material: I pass’d the whole day, in indolence, and amusement. Pass’d the evening with Fiske at Mr. Hilliard’s. Mr. Reed and Mr. Ware were there.
       Isaac Rand, of Cambridge, was 18 the 8th. of this month. He has been if common fame may be believed very idle and dissipated. As he lives not in College, I have had no opportunity to become much acquainted with him. His disposition I believe is very good, and his natural abilities are not despicable: his youth may be an excuse for his levity; and every one has not even that.
      
      

      30th.
      
      
       Election day. About two thirds of the Students went to Boston. Those of us who remain’d pass’d the day, in amusement; I was at Cranch’s chamber the whole day. The Sophimore Class with their civil Officers at the head march’d in procession to the Hall, and as soon as they came in a pistol was fir’d by their governor. The same ceremony was repeated after commons were over. In the evening they were at Thomas’s chamber, much intoxicated and very noisy. Dr. Jennison paid them a visit at nine o’clock, and sent them all to their chambers.
      
      

      31st.
      
      
       The Sophimores are very fearful that their yesterday’s conduct has brought them into difficulties. Mr. Reed, who found his door broken through, when he return’d from Boston, is very much incensed and will probably, take measures to discover the persons who offered the insult. Mr. Williams gave us a lecture upon a number of optical instruments. I trifled away this day.
       John Sever of Kingston, Plymouth C, was 21 the 7th. of this month: His genius is very good; but he is destitute of all moral principles; and he has ever been remarkable for dissipation and disregard to the laws of the University: he is however ambitious of ruling and had when he first came to college so great influence, that he led the Class as he pleased: his imprudence has since that made him as unpopular as any individual in the Class.
      
      
       
        
   
   Sever after graduation returned to Kingston, where he became a merchant (Columbian Centinel, 19 Nov. 1803).


       
      
     